Citation Nr: 0602868	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the upper back and neck.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for residuals of an injury to the upper back/neck, 
a bilateral shoulder disability and a bilateral eye 
disability.  When this case was previously before the Board 
in May 2004, it was remanded to obtain additional medical 
evidence and to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran was treated on one occasion during service 
for neck pain.  This resolved without residual disability.

2.  The spine and neck were normal on the separation 
examination in August 1974.

3.  There is no competent medical evidence that any current 
disability of the upper back or neck is related to service.

4.  Any current bilateral shoulder disability was initially 
demonstrated years after service, and there is no competent 
medical evidence that it is related to any incident in 
service.

5.  The veteran's in-service complaint of left eye pain was 
acute and transitory, and resolved without residual 
disability.  

6.  A disability of the eyes has not been documented 
following the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the upper back/neck were not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2005).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).

3.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in May 2004.  The letter informed the veteran 
of the information and evidence required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
and the reports of a VA examination.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim consists of the 
service medical records, post-service records and the opinion 
of a private physician.  The service medical records 
demonstrate that the veteran was seen in August 1973 for 
complaints of neck pain and reported that he had been 
involved in an "accident" that morning.  He asserted that 
he had been hit by a truck.  An examination revealed good 
range of motion without tenderness or muscle spasm.  The 
impression was muscle strain.  The veteran also had 
complaints of left eye pain in September 1973.  Visual acuity 
in the left eye was 20/25.  

In a statement dated in October 2001, M.E.G., M.D., noted 
that the veteran was a patient of his and, after a review of 
his service medical records and a current medical history 
during his examination of the veteran earlier that month, 
concluded that it was as likely as not that the veteran's 
current neck, shoulder and back conditions were the residuals 
of being hit by a truck in service.

Additional private medical records show diagnoses of biceps 
tendinitis, degenerative changes of the lumbar spine, 
degenerative changes of C3-4 and neck pain, degenerative 
joint disease.  The veteran complained of blurred vision in 
the right eye in September 2000.  No findings concerning the 
eyes were recorded at that time.

The evidence against the veteran's claim includes the service 
medical records and service department medical records.  
While the Board acknowledges that the veteran reported during 
service that he was involved in an accident in which he had 
been hit by a truck, the fact remains that he received 
treatment on one occasion for his neck complaints.  There is 
no further reference to any problems involving the neck in 
service.  It is significant to point out that a clinical 
evaluation of the spine and upper extremities was normal on 
the separation examination in August 1974.  It is also noted 
that no abnormalities of the eyes were identified at that 
time.  

Similarly, on a report of medical history in November 1982, 
in conjunction with an examination for the National Guard, 
the veteran specifically denied having ever had back pain, a 
painful or "trick" shoulder, arthritis, or any eye trouble.  
Moreover, clinical examinations on examinations for the 
National Guard in November 1982 and July 1984 showed no 
pertinent abnormality.  

The Board finds the October 2002 VA examination report to be 
of crucial significance.  The examiner reviewed the veteran's 
claims folder, to include the service medical records.  The 
veteran's description of his in-service accident during the 
examination tends to confirm that any injury was acute and 
transitory.  In this regard, the Board notes that the veteran 
stated that he believed that the accident occurred on a 
Friday and that he had returned to duty the following Monday.  
He conceded that he had experienced no undo ill effects from 
the accident.  This is supported by the findings on the 
separation examination in August 1974, as well as on the 
examinations for the National Guard conducted in November 
1982 and July 1984, in which evaluations of the spine, eyes, 
neck and upper extremities were normal.  

The examiner concluded that based on a review of the claims 
folder and all other medical evidence available to him, that 
it was not as likely as not that the veteran's current spine 
condition was related to service.  

With respect to the veteran's claim involving the shoulders, 
the examiner noted that the service medical records contained 
no entries reflecting any treatment for either shoulder.  It 
was the opinion of the examiner, based on a review of the 
claims folder and all other medical evidence available to 
him, that it was not likely that the veteran's current 
shoulder condition was related to service.  

The Board acknowledges that the veteran's private physician 
sought to link the veteran's neck, shoulder and back 
conditions to service.  An evaluation of the probative value 
of a medical opinion is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the private physician provided no clinical 
findings to support his conclusion.  Although the physician 
indicated he had reviewed at least some of the service 
medical records, the fact remains that the veteran's neck 
problems were acute and transitory and resolved without 
residual disability.  As has been demonstrated, however, the 
veteran's assertion that he suffered from neck problems since 
service is not corroborated by the record.  In fact, it is 
contradicted by the evidence of record.  Although the veteran 
asserted during the VA examination in October 2002 that he 
began to have problems with his spine in 1978, as noted 
above, the examinations for the National Guard in 1982 and 
1984 demonstrate no pertinent history or pathology.  Thus, 
any conclusion based on the veteran's self-reported history 
is invalid.  As the Court has stated, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds, 
accordingly, that the opinions rendered on the October 2002 
VA examination are of greater probative value than that of 
the private physician.  The VA examiner provided an 
explanation for his conclusion, in contrast to that of the 
veteran's private physician. 

In the absence of competent medical evidence demonstrating 
that residuals of an injury to the upper back/neck or 
bilateral shoulders is related to service, the Board finds, 
accordingly, that the preponderance of the evidence is 
against the claims for service connection. 

With respect to the claim for service connection for a 
bilateral eye disability, as noted above, the only indication 
in the service medical records of any eye complaints was in 
September 1973.  It is significant to point out that no 
abnormalities of the eyes were present on the separation 
examination in August 1974.  In addition, the Board observes 
that there is no clinical evidence of any eye disability at 
any time following the veteran's discharge from service.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

The only evidence supporting the veteran's claim consists of 
his statements alleging that he has a disability of the eyes.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, therefore, that the medical 
evidence is of greater probative value than the veteran's 
statements regarding the presence of an eye disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a bilateral eye disability.










ORDER

Service connection for residuals of an injury to the upper 
back/neck is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral eye disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


